Title: To Benjamin Franklin from Sargent Aufrere & Co., 12 August 1762
From: Sargent Aufrere & Co.
To: Franklin, Benjamin


Dear Sir
London 12th August 1762
We have just sent you by the Channel of the Post Office the two Gold Medal’s which you will apply as a mark of our good Wishes for your College, and now inclose a Letter of Credit which we hope you will never have occasion for, but if you should, we are persuaded the Name of B. M. da Costa whatever Port you are carried into will be respected and procure you all you wish. Whenever anything occurs in which we can either serve you or your Friends in Philadelphia, you may be assured of its being under taken by us with Zeal, punctuallity and the utmost Satisfaction, and that we are with the most sincere Regard Dear Sir Your most faithfull and obedient Servants
Sargent, Aufrere & Co
Benjn. Franklin Esqr.
 Addressed: To / Benjamin Franklin Esqr / at / Portsmouth / To be left at the Post / House till Call’d / for
